

116 HR 6854 IH: Stop Scam PACs Act
U.S. House of Representatives
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6854IN THE HOUSE OF REPRESENTATIVESMay 13, 2020Ms. Porter (for herself and Mr. Crenshaw) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit the misrepresentation of actions on behalf of candidates for purposes of soliciting contributions or donations.1.Short titleThis Act may be cited as the Stop Scam PACs Act. 2.Prohibiting all misrepresentation of action on behalf of candidates for purposes of soliciting contributions or donations(a)Coverage of all misrepresentation of action on behalf of political committeesSection 322(b)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30124(b)(1)) is amended—(1)by striking fraudulently; and(2)by striking or political party and inserting or political committee (including a political committee of a political party).(b)Effective dateThe amendments made by subsection (a) shall take effect upon the expiration of the 90-day period which begins on the date of the enactment of this Act.